Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1, 8, 10, and 16 are amended.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
	In the instant case, claims 1-7 are directed toward a computer-implemented method (i.e. a process), claims 8-15 are directed toward a system (i.e. machine), and claims 16-20 are directed toward a computer-readable storage medium (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 8, and 16 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
“A computer-implemented method, the method performed by one or more hardware processors, comprising: receiving, by a server, over a network, from a user device, a search query input that is input by a user to the user device, the search query input comprising text input that is not yet submitted as a query; while receiving the search query input,-comparing, by a suggest module executed by the server, the search query input to a structured dictionary of medical terminology to identify one or more terms of the structured dictionary of medical terminology that at least partially matches the search query input; 
The limitations of receiving a search query input, comparing the search query input to a structured dictionary of medical terminology to identify one or more terms of the structured dictionary of medical terminology that at least partially matches the search query input, transmitting one or more initial suggestions comprising the one or more terms, receiving a search query including the search query input, comparing the search query to the structured dictionary of medical terminology to identify one or more suggestions including the one or more initial suggestions, given the broadest reasonable interpretation, converting the one or more suggestions into one or more search contexts, calculating score of similarity between each of the one or more search contexts and the search query, selecting at least one search context of the one or more search contexts based on the calculated scores, perform a search for healthcare 
Additionally, claim 8 recites: “A system, comprising: a hardware processor; and a non-transitory memory device coupled to the hardware processor and storing executable instructions that when executed cause the hardware processor to: receive, from a user device communicatively coupled to the system via a network, a search query input that is input to the user device by a user, the search query input comprising text input that is not yet submitted as a query; while receiving the search query input, automatically compare the search query input to a structured dictionary of medical terminology to identify one or more terms of the structured dictionary of known terms that at least partially matches the search query input and transmit, via the network to the user device, one or more initial suggestions comprising the one or more terms for display to the user by the user device; receive, from the user device via the network, a search query including the search query input; responsive to receiving the search query, automatically determine one or more search contexts based on the search query by comparing the search query to the structured dictionary of known terms; calculate a score for each of the one or more search contexts indicating similarity of each of the one or more search contexts to the search query; and perform a search in a database of health care providers for the search query, the search limited to a search context of the one or more search contexts with a highest score”.
The limitations of receiving a search query input, compare the search query input to a structured dictionary of medical terminology to identify one or more terms of the structured dictionary of known terms that at least partially matches the search query input, given the broadest reasonable interpretation transmit one or more initial suggestions comprising one or more terms for display to the user, receive a 
Additionally, claim 16 recites: “A computer-readable storage medium storing a program of instructions executable by a machine to perform a method, the method comprising: receiving, by a server, from a user device, over a network, a search query input in real- time as a user of the user device inputs the search query, the search query input comprising text input that is not yet submitted as a query; transmitting, to the user device over the network while receiving the search query, initial suggestions based on at least a portion of the search query received; generating suggestions based on the search query; converting the suggestions into contexts with types; calculating scores for each context of the contexts; selecting a first context with a highest score for a search and a second context for an alternate search suggestion; searching a database based on the first context; and transmitting, over the network to the user device, search results from the search and the alternate search suggestion for display to a user”.
The limitations of receiving a search query input in real-time, transmitting while receiving the search query, initial suggestions based on at least a portion of the search query received, generating suggestions based on the search query, converting the suggestions into contexts with types, calculating 
Dependent claims 2-7, 9-15, and 17-20 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 8, and 16. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “hardware processors”, “server”, “network”, “user device”, “module”, “database”, “user interface”, “non-transitory memory device”, “system”, “computer-readable storage medium”, “machine”, and “display”, which amount to merely invoking a computer as a tool
Generally linking the abstract idea to a particular technological environment or field of use, for example, “by a server”, “from a user device”, “over a network”, of the user device”, “searching a database”, and “performed by one or more hardware processors”, which amounts to limiting the abstract idea to the field of technology/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receiving… a search query input”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-7, 9-15, and 17-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 8, and 16, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-7, 9-15, and 17-20 other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 8, and 16, and hence do not amount to “significantly more” than the abstract idea.

Therefore, whether taken individually or as an ordered combination, and claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered. Regarding the 25 U.S.C. 101 Rejection, Applicant argues the pending claims recite steps for receiving search query input over a network from a user device and transmitting information back over the network resulting in modification of a display of data on the user device is not a form of human activity and cannot be performed in the mind. Displaying modified data on a user device cannot be performed mentally and cannot be categorized as the organization of human activity. Furthermore, Applicant argues the combination of limitations is not well-understood, routine, or conventional activity and satisfy the requirements of the 2019 Revised Patent Subject Matter Eligibility Guidance and similar to Example 23. Examiner respectfully disagrees. The claims recite steps of receiving, comparing, displaying, converting, calculating, selecting, and performing, which all can be reasonably performed by a person (e.g. managing personal behavior), persons, or a person using generic computer tools. Further, example 2, claim 1 is only eligible because claim 1 does not recite a basic concept that is similar to any abstract idea previously identified and therefore does not describe and abstract idea. The present claims are ineligible, similarly to claim 2 of example 23, in that both claims do not amount to significantly more than the abstract idea. And the present claims are ineligible, similarly to claim 3 of example 23, in that the claim invention provides no meaningful limitations such that the argued improvement is realized. 


	Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686               


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686